Citation Nr: 1029394	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  09-16 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to August 
1961.  The Veteran also has unverified Reserve service with the 
National Guard from August 16, 1961 to August 15, 1963 and from 
August 23, 1980 to August 22, 1986.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied service connection for bilateral 
hearing loss.  

In January 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that service connection is warranted for his 
bilateral hearing loss.  In a March 2008 statement, he 
specifically alleged noise exposure from helicopters and truck 
engines during service in the National Guard.  At the January 
2010 hearing, the Veteran testified that he was exposed to 
excessive noise from loud engines while serving on the flight 
line during his military service.  He further explained in an 
April 2009 statement that other sources of noise contributed to 
his hearing loss in service, which also included sirens, pump 
engines, and two-way radios.  The Veteran asserts that service 
connection is warranted for his bilateral hearing loss.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active 
service includes any period of active duty for training (ACDUTRA) 
during which the individual was disabled from a disease or an 
injury incurred in the line of duty, or a period of inactive duty 
for training (INACDUTRA) during which a Veteran was disabled from 
an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes 
duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  
Reserves include the National Guard of the United States.  38 
U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, 
performed by a member of the National Guard of any State, is 
considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).  

As mentioned above, the Veteran served on active duty from August 
1957 to August 1961.  However, a review of the record appears to 
indicate that the Veteran served with the National Guard from 
August 16, 1961 to August 15, 1963 and from August 1980 to August 
1986.  See the March 2008 VA Form 21-526, Veteran's Application 
for Compensation and/or Pension, and the April 2009 VA Form 9, 
Appeal to the Board of Veterans' Appeals.  Significantly, none of 
this additional service, to include pertinent periods of active 
and inactive duty for training, has yet been verified.  In 
addition, no attempt to obtain any available service treatment 
records related to the reserve service have been made.  

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the Veteran 
in the development of the facts pertinent to the claim.  Inasmuch 
as there are currently on file service treatment records from the 
Veteran's period of active duty, verification of the Veteran's 
reserve service must be undertaken prior to a final adjudication 
of his current claim of service connection for bilateral hearing 
loss.  Any available reserve service treatment records should be 
obtained.  Furthermore, it appears that the May 2008 VA examiner 
may not have considered the Veteran's reserve service prior to 
rendering his opinion.  Thus, in order to properly adjudicate the 
claim of service connection, all periods of active duty, ACDUTRA, 
and/or INACDUTRA must be verified.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
action:

1.  Contact the National Personnel Records 
Center (NPRC), the United States Air Force 
Center in Denver, Colorado, or any other 
appropriate agency, to verify the specific 
dates of the Veteran's active duty, 
ACDUTRA, and/or INACDUTRA.  Service records 
providing points are not helpful in this 
regard.  In addition, the RO should attempt 
to obtain any available treatment records 
associated with the reserve service.  All 
records/responses received should be 
associated with the claims file.  

2.  After verification of all periods of 
military service has been documented and 
included in the claims file, contact the 
examiner who conducted the May 2008 VA 
examination and have him provide an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) the Veteran's bilateral hearing 
loss had its origin in service or are in 
any way related to the Veteran's military 
service.  The VA examiner should be 
provided with all the verified periods of 
service for the Veteran.  The examiner 
should also provide a clear rationale for 
the conclusion reached and cite the 
evidence relied upon or rejected in forming 
an opinion.  If the physician cannot 
respond without resorting to speculation, 
he should so indicate this and explain the 
reason why an opinion would be speculative.  
The claims file must be reviewed in 
conjunction with the opinion, and the 
examiner's report should indicate that such 
review occurred.  Moreover, if the examiner 
from May 2008 is no longer available to 
respond to this inquiry, then another 
comparably qualified examiner may answer in 
his place.  

3.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
within which to respond thereto.  The 
representative should also be presented 
with an opportunity to complete a VA Form 
646 or written argument in lieu thereof, 
before the record is returned to the Board 
for further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

